Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 13-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al., USPN 2010/0228804, in view of Osborn et al., USPN 2009/0077653.
With regard to claims 1, 6, 8, 10, 15, 17, and 19, Dasgupta discloses a method including at a server (0023, claim 10), which could be distributed over multiple locations (0048), receiving an identity authentication request associated with a user (0004), generating authentication information based on the identity authentication request (target image, 0029, 0033), generating candidate information based on the authentication information (0006, 0007, additional choice images, 0033), where the 
With regard to claims 4, 5, 7, 13, 14, and 16, Dasgupta in view of Osborn discloses the method of claim 1, as outlined above, and Osborn further discloses the authentication information includes captcha deformed characters (image key, 0062, Fig. 5). It would have been obvious for one of ordinary skill in the art, before to the instant effective filing date, that implement the ordered authentication of Osborn in the method of Dasgupta for the stated motivation of both references, to better distinguish between man and machine, since the distortion is done using captcha techniques (0062).
With regard to claims 9 and 20, Dasgupta in view of Osborn discloses the method of claim 1, as outlined above, and Dasgupta further discloses candidate information is sent to a terminal (0039), as does Osborn (0054). 
Claims 10, 13-17, 19, and 20 are further rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al., USPN 2010/0228804, in view of Osborn et al., USPN 2012/0011564.
With regard to claims 10, 15, 17, and 19, Dasgupta discloses a method including at a server (0023, claim 10), which could be distributed over multiple locations (0048), 
With regard to claims 13, 14, and 16, Dasgupta in view of Osborn discloses the method of claim 1, as outlined above, and Osborn further discloses the authentication information includes captcha deformed characters (image key, 0055, 0062, Fig. 5). It would have been obvious for one of ordinary skill in the art, before to the instant effective filing date, that implement the ordered authentication of Osborn in the method of Dasgupta for the stated motivation of both references, to better distinguish between man and machine, since the distortion is done using captcha techniques (0062).
With regard to claim 20, Dasgupta in view of Osborn discloses the method of claim 1, as outlined above, and Dasgupta further discloses candidate information is sent to a terminal (0039), as does Osborn (0054). The motivation to combine remains the same as outlined above.
Response to Arguments
Applicant's arguments filed 26 February 2021 have been fully considered but they are not persuasive.
Applicant argues that Osborn does not disclose defining an order for the authentication information. Both Osborn references teach this, as outlined above, in paragraph 23, for example. Osborn states “the user will identify the images corresponding to the pre-selected authentication sequence” (0023). 
Argument argues that Osborn teaches away from ordered responses in paragraph 15. Osborn states, ”The framework described displays a static image in which the user touches predetermined areas of the screen, called "tap regions," in a particular sequence”. The examiner emphasizes the word static. The examiner feels that the issue of shoulder-surfing attacks is addressed by randomizing the images, and not by removing the ordered response. This is confirmed in paragraph 23 for example, as outlined above.
Cited Reference
The examiner cites Boren, USPN 2010/0100962 as an example of a relevant reference that was not used toward the rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837.  The examiner can normally be reached on 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB LIPMAN/Primary Examiner, Art Unit 2434